DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the Application filed 01/23/2020. Claims 1-17 are currently pending. 

Allowable Subject Matter
	Claims 1-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art references that were found to be most pertinent to the present claims were U.S. 7,490,048 B2 to Joao, U.S. 8,042,160 B1 to Boydstun et al. and U.S. 2003/0115322 A1 to Moriconi et al. The disclosure of authorized access between disparate entities is found in Joao. The secured access privilege and authorization steps amongst a first and second security domain were noted in Boydstun, but they were not disparate as a first and a second organization that otherwise would not be authorized to access one another’s secured information. Moriconi details roles and privileges for various users, and roles relating to budgets are disclosed. However, the prior art fail to disclose the myriad limitations, spanning over 2 pages in length, either alone or in combination. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. § 101, Applicant’s claimed invention is patent-eligible because limitations regarding computer security and determining various access privileges for different organizations and transferring particular roles and billing details, and the analysis of these data would provide a practical application of what would otherwise be deemed an abstract idea and ineligible subject matter under §101. Otherwise, the lengthy limitations under the broadest reasonable interpretation amount to “significantly more” than the abstract idea, and thus are patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686